Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a radiographic image detection device as defined by independent claim 1, a method for operating a radiographic image detection device as defined by independent claim 7 and a non-transitory computer-readable storage medium for storing an operation program for operating a radiographic image detection device as defined by independent claim 8. In particular, the prior art of record does not teach a process for correcting dark current by acquiring a first offset image from reading pixel signal in a state where no radiation is emitted; acquiring a second offset image from reading pixel signal in an accumulation time shorter than that of the first offset image or using binning reading  where no radiation is emitted; acquiring a reference image from reading pixel signal from pixel region using the same reading method as that used for second offset image and in state where gates of pixels are turned off; calculating a difference between the two first offset image having different accumulation times to acquire a first dark current distribution image; calculating a difference between the second offset image and the reference image to acquire second dark current distribution image and determining whether or not the first offset image and the second offset image need to be reacquired on the basis of a correction error of a corrected image obtained by correcting the first dark current distribution image on the basis of the second dark current distribution image. Independent claims 1, 7 and 8 each define an invention with this specific process. Dependent claims 2-6 are allowable by virtue of their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2007330302 A teaches a radiography apparatus capable of reducing dark current by shortening a period for collecting image date from an X-ray flat panel detector. However, it does not each reducing dark current in the particular manner as required by the claimed invention. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884